                 Case 4:18-cv-03918-YGR Document 32 Filed 10/23/18 Page 1 of 9




 1   Kelly T. Smith 196821
     THE SMITH FIRM
 2   5453 Parish Court
     Sacramento, CA 95822
 3   T: (916) 930-1961
     M: (916) 607-1998
 4   manager@thesmithfirm.com
 5   Stuart Milton Flashman 148396
     5626 Ocean View Dr
 6   Oakland, CA 94618-1533
     T: (510) 652-5373
 7   stu@stuflash.com
 8   Attorney for Petitioners
     SPRAWLDEF et al
 9
10                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
11
12    SPRAWLDEF, a public benefit corporation, CITIZENS                 Case no. 18-cv-03918-YGR
      FOR EAST SHORE PARKS, a public benefit corporation,
13    JAMES HANSON, TONY SUSTAK, PAUL CARMAN and                        FIRST AMENDED PETITION
14    PAMELA STELLO, individuals,                                       FOR WRIT OF MANDATE

15             Petitioners,                                             [Brown Act, Gov. Code §54960.1;
                                                                        Code of Civil Procedure §§ 1085]
16       vs.
17
      CITY OF RICHMOND, a California municipality, MAYOR
18    TOM BUTT and RICHMOND CITY COUNCIL, in their
      official capacities, UPSTREAM POINT MOLATE, a
19
      California limited liability company, and the GUIDIVILLE
20    RANCHERIA OF CALIFORNIA, an Indian tribe,
21             Respondents.
22
23                                            I. INTRODUCTION
24      1.      Richmond’s Mayor and City Council, in unannounced serial meeting and in closed session,
25   violated California’s open meeting “Brown Act,” Government Code §§ 54950 et seq., when they
26   approved specific land development, purported to settle litigation over development of Point Molate, the
27   former Navy Fuel Yard transferred to the City of Richmond’s jurisdiction in 2008.
28

                                                        1
                                FIRST AMENDED PETITION: BROWN ACT VIOLATION
              Case 4:18-cv-03918-YGR Document 32 Filed 10/23/18 Page 2 of 9




 1      2.    Petitioners, citizen groups and individuals, seek to invalidate the City’s closed-door action and
 2   to assure compliance with the Brown Act’s open meeting requirements for Point Molate land use.
 3
 4                                                 II. PARTIES
 5      3.    Petitioner Sustainability Parks Recycling and Wildlife Legal Defense Fund (SPRAWLDEF) is
 6   a California public benefit corporation dedicated to parks and preservation. Its directors, all East Bay
 7   residents, regularly utilize the San Francisco Bay region for recreation. SPRAWLDEF regularly relies
 8   on the open transparent processes of the Brown Act and other similar open meeting laws and policies in
 9   attaining its environmental goals. SPRAWLDEF legal action has promoted sustainable waste manage-
10   ment and recycling, enhanced Bay Area public park use and preserved wildlife habitat in Northern
11   California.
12      4.    Petitioner Citizens for East Shore Parks (CESP) is a California public benefit corporation
13   dedicated to the promotion of park land and public open spaces around the Bay Area, and to enhancing
14   shoreline access and habitat preservation. CESP regularly relies on the open transparent processes of the
15   Brown Act and other similar open meeting laws and policies in attaining its environmental goals. CESP
16   and SPRAWLDEF brought suit against Upstream Point Molate and the City of Richmond in 2004
17   challenging environmental review and multiple improprieties in the approval of the casino development
18   agreement between the City of Richmond and Upstream Point Molate and the Guidiville band of
19   Indians. The suit resulted in a 2010 settlement putting environmental conditions and significant other
20   community benefits, since abandoned, on the project.
21      5.    Petitioner JAMES HANSON is a Richmond resident long interested in open, transparent
22   policies for Point Molate open space and environmental land use by the City of Richmond. He was a
23   member of the Point Molate Community Advisory Committee and its immediate past chairperson.
24      6.    Petitioner TONY SUSTAK is a Richmond resident long interested in open, transparent policies
25   for Point Molate open space and environmental land use by the City of Richmond.
26      7.    Petitioner PAUL CARMAN is a Richmond resident long interested in open, transparent
27   policies for Point Molate open space and environmental land use by the City of Richmond. He was a
28   member and previous chairperson of the Point Molate Community Advisory Committee.

                                                          2
                                FIRST AMENDED PETITION: BROWN ACT VIOLATION
              Case 4:18-cv-03918-YGR Document 32 Filed 10/23/18 Page 3 of 9




 1      8.    Petitioner PAMELA STELLO is a Richmond resident long interested in open, transparent
 2   policies for Point Molate open space and environmental land use by the City of Richmond. She was a
 3   member of the Point Molate Community Advisory Committee.
 4      9.    Respondent CITY OF RICHMOND is a California municipality.
 5      10. Respondent MAYOR TOM BUTT is and was at all time relevant the Mayor of respondent City
 6   of Richmond.
 7      11. Respondent CITY COUNCIL is and was at all times relevant here the City Council of
 8   Richmond.
 9      12. Respondent UPSTREAM POINT MOLATE, LLC is a California limited liability company
10   with its principal place of business in Emeryville, California
11      13. Respondent GUIDIVILLE RANCHERIA OF CALIFORNIA, also known as the Guidiville
12   Band of Pomo Indians, is a federally recognized Indian Tribe.
13      14. The challenged actions will cause great and irreparable injury to petitioners. Petitioners have no
14   other plain, speedy or adequate remedy in the ordinary course of law for the injuries caused to it by
15   Respondents’ improper and illegal adoption of the challenged actions.
16
17                                     III. JURISDICTION AND VENUE
18      15. This court has jurisdiction under California Code of Civil Procedure (CCP) §§ 1085 and
19   California Government Code §54960.1. Respondents City of Richmond, Mayor Tom Butt and the City
20   Council are located in Contra Costa County. The subject land, Point Molate, is located in Contra Costa
21   County and the actions of the respondents challenged here took place in Contra Costa County.
22      16. Petitioners have exhausted their administrative remedies and have made demand that
23   Respondents cure or correct the challenged actions and have commenced this case within 15 days of
24   petitioners’ receipt of respondents’ notice of their response to that demand.
25
26
27
28

                                                          3
                                FIRST AMENDED PETITION: BROWN ACT VIOLATION
               Case 4:18-cv-03918-YGR Document 32 Filed 10/23/18 Page 4 of 9




 1                                              IV. ALLEGATIONS
 2      17. Petitioners make the following allegations based upon information and belief. The paragraphs
 3   below will refer to information in numerous documents relating to this lawsuit, all of which will be duly
 4   filed with this court as part of the record of proceedings, here incorporated by reference.
 5   1. Point Molate’s transfer to the City of Richmond.
 6      18. Point Molate, on the shore of the City of Richmond, is a decommissioned United States Naval
 7   Base.
 8      19. When the base was being decommissioned, the City sought to acquire the property from the
 9   Navy. However, transfer from the Navy to the City required that the property be used for self-sustaining
10   regional economic development.
11      20. As a result of this status, the City faced numerous obstacles in developing the Point Molate
12   Property, including its location next to an oil refinery, a historic district on the National Register of
13   Historic Properties, large unfunded infrastructure and cleanup challenges, buildings unfit for habitation
14   due to structural and code deficiencies and the presence of lead and asbestos, proximity of the site to the
15   San Francisco Bay shoreline with attendant permitting challenges and its recreational and wildlife
16   habitat considerations, and the need to obtain ownership of the Property from the Navy.
17      21. The City issued a Request for Qualifications inviting private development proposals for
18   potential development.
19      22. In 2003, the City selected developer Upstream Point Molate (Upstream) to develop the property
20   as a casino to be sold to the landless Guidiville band of Indians. Those parties entered into a Land
21   Disposition Agreement (LDA) to pursue the development.
22      23. Upstream began thereafter to obtain the government approvals necessary to develop the Point
23   Molate casino, including approval from the various federal agencies such as the Navy.
24      24. In 2004, petitioners SPRAWLDEF and CESP filed an action challenging the City’s trans-
25   actions, including the Land Disposition Agreement, due to the failure of the City and Upstream to
26   comply with the requirements of the California Environmental Quality Act (CEQA).
27      25. Settlement of that action was reached in October 2010, with the addition of extensive
28   environmental protections, community benefits and economic improvements by the developer.

                                                            4
                                 FIRST AMENDED PETITION: BROWN ACT VIOLATION
              Case 4:18-cv-03918-YGR Document 32 Filed 10/23/18 Page 5 of 9




 1   However, by that time, the City focused on other obstacles to the development, including the approval
 2   by the United States Department of the Interior’s Bureau of Indian Affairs (BIA).
 3      26. Ultimately, Upstream failed to obtain necessary federal approvals and the City withdrew its
 4   support of the casino project.
 5      27. Thereafter, on March 16, 2012, Upstream Point Molate filed suit in the Northern District
 6   federal court, seeking declaratory relief against BIA and federal government defendants under multiple
 7   causes of action, and against the City of Richmond for breach of contract. Upstream alleged the City
 8   failed good faith duties to promote the project to the federal agencies. Upstream also alleged that the
 9   City failed to approve the project environmental impact statement/report prepared for compliance with
10   the California Environmental Quality Act and the National Environmental Policy Act. Guidiville
11   Rancheria of California et al v. United States of America et al, federal Northern District of California
12   case no. 4:12-cv-01326.
13      28. The federal district court granted defendants’ motion to dismiss on the pleadings.
14   Guidiville Rancheria of California v. United States (N.D. Cal. 2013) 5 F.Supp.3d 1142, 1149.
15      29. Upstream appealed. In 2017, the Ninth Circuit remanded for leave to amend the breach of
16   contract and good faith and fair dealing. The appeal court affirmed dismissal of the CEQA cause of
17   action. Guidiville Rancheria of California v. United States (9th Cir. 2017) 704 Fed.Appx. 655.
18      30. As Upstream’s litigation proceeded, the City of Richmond and its citizens studied the Point
19   Molate site and anticipated doing an actual planning for the site, including full public participation,
20   seeking a plan that would not involve a casino-dominated project. However, the City took the position
21   that while the litigation proceeded no real planning should be conducted as it might interfere with the
22   litigation. A Point Molate Community Advisory Committee was appointed to study the history, the
23   challenges and the opportunities of the site in hopes that the information it gathered would be useful
24   once the planning process was actually commenced. That planning process, with the long-awaited public
25   input, has never been done.
26      31. Instead, the City with the concurrence of the developer, negated the open planning process by
27   adopting, in closed session, a pre-determined plan as part of a closed-door settlement of the Upstream
28   lawsuit, attempting to bypass the required zoning and planning public participation required under law.

                                                          5
                                FIRST AMENDED PETITION: BROWN ACT VIOLATION
              Case 4:18-cv-03918-YGR Document 32 Filed 10/23/18 Page 6 of 9




 1   2. The closed session settlement approval.
 2      32. At its April 17, 2018 meeting, the Mayor and City Council announced that the City had entered
 3   into judgment in the Guidiville case. The announcement came after a series of unannounced court-
 4   mediated settlement conferences under the Guidiville litigation, several closed-door discussions of the
 5   settlement during that litigation, and unannounced serial communications and consultations by Mayor
 6   Tom Butt with members of the City Council.
 7      33. The public was completely left in the dark regarding the judgment process and its terms, the
 8   land use project approved in the judgment, the development concessions to Upstream, and the
 9   “Discretionary City Approvals” granted Upstream.
10      34. Blindsided and enraged, Richmond citizens who had spent years believing that their Point
11   Molate input was being considered lambasted the Mayor and Council at the April 17, 2018 meeting
12   where the settlement and judgment were finally, after the fact, publicly announced.
13      35. Among the judgment’s “Discretionary City Approvals,” the City must allow 670 housing units
14   at Point Molate. The judgment implies that the 670-unit dictate is consistent with City of Richmond land
15   use because it conforms to the 1997 Point Molate Reuse Plan, “which included residential use as one of
16   three alternatives.” Judgment, paragraph 6.
17      36. A 2016 zoning ordinance recognized Point Molate as being “where the City Council has
18   initiated a review of appropriate zoning, development standards and related open space for General Plan
19   implementation in the context of the Point Molate Reuse Plan,” designated it a “study area” and required
20   final zoning before any development approval.
21      37. The judgment is not consistent with City land use, either its zoning or general plan. The judg-
22   ment would allow units in Point Molate with no reference or consideration of density or any other
23   impact. Nor does the Reuse Plan resolve questions of density and location of housing.
24      38. Yet the judgment constitutes a pre-approval of 670 housing units and serves as a development
25   agreement with Upstream to provide that housing, without, however, meeting the procedural
26   requirements for a development agreement.
27      39.   On April 30, 2018, petitioners through their counsel served on the City a letter demanding that
28   the City cure and correct its violations of the Brown Act.

                                                         6
                               FIRST AMENDED PETITION: BROWN ACT VIOLATION
                 Case 4:18-cv-03918-YGR Document 32 Filed 10/23/18 Page 7 of 9




 1      40. The City, through its City Attorney, responded by mail May 4, 2018, that “the City’s actions
 2   did not violate the Brown Act and, therefore, there is nothing for the City to cure or correct.”
 3      41. This action follows.
 4
 5                                         FIRST CAUSE OF ACTION
 6                                         VIOLATION OF THE BROWN ACT
 7      42. Petitioners incorporate all other allegations as if fully set forth, and for a first cause of action,
 8   allege as follows:
 9      43. California’s open meeting law, the Brown Act, Government Code §54950 et seq, requires that
10   deliberations leading up to settlement be open to the public. The “Brown Act open meeting requirements
11   encompass not only actions taken, but also fact-finding meetings and deliberations leading up to those
12   actions.” Page v. MiraCosta Community College Dist. (2009) 180 Cal.App.4th 471, 502.
13      44. The Brown Act provides for confidential, closed meetings with the City’s attorneys to discuss
14   litigation. Gov. Code §54956.9 (the “litigation exemption”). But that exemption does not extend to
15   closed negotiations with outsiders such as the opposing party, their attorneys and third-party mediators.
16      45. Furthermore, the “litigation exemption” from open meeting does not allow for approval of
17   settlements in closed session where closed negotiations are “used as a subterfuge to reach nonlitigation
18   oriented policy decisions.” Trancas Property Owners Assn. v. City of Malibu (2006) 138 Cal.App.4th
19   172, 186.
20      46. In its settlement of Point Molate’s development, including providing Upstream Point Molate
21   with what is effectively a development agreement and more, including a guarantee of a minimum
22   amount of residential development, the City, its Mayor and Council have reached land use decisions
23   which require open meeting discretionary approvals under California law, including open meetings
24   required under Gov. Code §§ 65852, 65867.5, 65090, 65091, 65355, 65854 and 65860.
25      47. The City’s May 4, 2018 response to petitioners’ cure and correct letter acknowledges the
26   entitlements granted to Upstream Point Molate, stating “The Judgment expressly contemplates a robust
27   public process over the next two years for the entitlements and explicitly requires CEQA compliance.”
28

                                                           7
                                FIRST AMENDED PETITION: BROWN ACT VIOLATION
                 Case 4:18-cv-03918-YGR Document 32 Filed 10/23/18 Page 8 of 9




 1      48. Petitioner also is informed and believes, and thereon alleges, that the Mayor and members of
 2   the City Council used direct communications and personal intermediaries, including principals, agents or
 3   representatives of Upstream Point Molate, to develop a collective concurrence as to action to be taken
 4   on the challenged actions, including communications between the Mayor and members of the City
 5   Council, and between members of the Council to other members.
 6      49. As a result of such use by the Mayor and members of the City Council, using direct commu-
 7   nications and personal intermediaries, the members of the respondent legislative body reached a collec-
 8   tive concurrence as to action to be taken on the challenged decisions, including agreement on the
 9   significant terms of the decision which became the judgment in the Guidiville action.
10      50. The City therefore is in violation of Gov. Code §§ 54953, 54954.2, 54956.9, and 54962. Its
11   closed-door settlement, and its approval of the resulting judgment, should be rendered and declared null
12   and void.
13      51. Petitioner is entitled to a writ of mandate commanding Respondents to vacate and rescind the
14   challenged actions.
15
16                                                   PRAYER
17       WHEREFORE, Petitioners pray:
18      1. That the Court issue a Peremptory Writ of Mandamus to set aside and void any approvals,
19   entitlements, findings or resolutions related to the City’s action approving the closed-door settlement of
20   the Guidiville litigation and to order compliance with the Brown Act prior to further consideration of
21   any related approvals;
22      2. For this court to issue a temporary restraining order, a preliminary injunction, and a permanent
23   injunction precluding Respondents from approving land use, development agreement, land disposition
24   agreement, sales or other transactions of land at Point Molate unless compliant with the Brown Act.
25      3. For this court to issue a temporary restraining order, a preliminary injunction, and a permanent
26   injunction requiring Respondents to tape record their closed sessions concerning any Point Molate-
27   related litigation, settlement or decision as provided in Gov. Code §54960;
28      4. For costs of the suit and attorney’s fees, pursuant to Gov. Code, § 54960.5 and;

                                                          8
                                FIRST AMENDED PETITION: BROWN ACT VIOLATION
               Case 4:18-cv-03918-YGR Document 32 Filed 10/23/18 Page 9 of 9




 1      5. For other and further relief as the court finds proper.
 2
 3      DATE: October 23, 2018             __________________________________________
                                                         KELLY T. SMITH
 4
                                                       Attorney for Petitioners
 5                                    SPRAWLDEF, CESP, HANSON, SUSTAK, CARMAN and STELLO
 6
 7                                                VERIFICATION

 8       I am the attorney for the petitioner in the above entitled action. Petitioner is unable to verify the

 9   above petition because they are absent from Sacramento County in which I have my office and therefore

10   unable to verify the Petition.

11       Pursuant to California Code of Civil Procedure §446, I have read the foregoing Petition and am

12   familiar with its contents. I am informed and believe that the matters contained within it are true and, on

13   that ground, allege that the matters stated are true.

14       I declare under penalty of perjury under the laws of the State of California that the foregoing is true

15   and correct. I make this declaration and verification in Sacramento, Sacramento County, California.

16
17      DATE: October 23, 2018             __________________________________________
                                                         KELLY T. SMITH
18                                                     Attorney for Petitioners
19                                    SPRAWLDEF, CESP, HANSON, SUSTAK, CARMAN and STELLO

20
21
22
23
24
25
26
27
28

                                                             9
                                 FIRST AMENDED PETITION: BROWN ACT VIOLATION
